ACCEPTED
                                                                                                  04-13-00757-CV
                                                                                       FOURTH COURT OF APPEALS
                                                                                            SAN ANTONIO, TEXAS
                                                                                             2/13/2015 3:31:40 PM
                                                                                                    KEITH HOTTLE
                                                                                                           CLERK

                                 CAUSE NO. 04-13-00757-CV
                               IN THE COURT OF APPEALS FOR
                        THE FOURTH DISTRICT AT SAN ANTONIO, TEXAS                FILED IN
                                                                          4th COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                          2/13/2015 3:31:40 PM
                                       Michael Tatsch,
                                                                            KEITH E. HOTTLE
                                          Appellant,                              Clerk
                                               v.
                                    Chrysler Group LLC and
                         Infinity County Mutual Insurance Company,
                                          Appellees.


                                      On Appeal from the
                     216th JudicialDistrict Court of Gillespie County, Texas
                                  Trial Court Cause No. 12977


                        ADVISORY TO COURT REGARDING VACATION


TO THE HONORABLE JUDGE OF SAID COURT:

       1.     Appellee Chrysler Group LLC, now known as FCA US LLC, hereby notifies the Court

and all counsel of record in the above referenced civil action that said Appellee’s attorney-in-

charge Matthew R. Beatty, will be on vacation from June 6, 2015 through June 18, 2015.

       2.     As such, said Appellee requests that no hearings or other similar matters be set

during that time.
Respectfully submitted,

BEATTY BANGLE STRAMA PC
400 West 15th Street, Suite #1450
Austin, TX 78701
(512) 879-5050
(512) 879-5040 (FAX)



By:       /s/ Matthew R. Beatty
       Matthew R. Beatty
       State Bar No. 24001169
       mbeatty@bbsfirm.com
       David A. Polsinelli
       State Bar No. 24088238
       dpolsinelli@bbsfirm.co

ATTORNEYS FOR APPELLEE CHRYSLER GROUP LLC,
NOW KNOWN AS FCA US LLC




 -2-
                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served
on the following counsel by fax in accordance with Texas Rule of Appellate Procedure 9.5 and
this Court’s Local Rules on February 13, 2015:

Craig M. Patrick
Patrick Law Firm, PC
3333 Lee Parkway, Suite #600
Dallas, TX 75219
(214) 665-9510
(214) 665-9511 (FAX)

Sharla J. Frost
Gwendolyn S. Frost
Shawn D. Golden
Wilson Elser Moskowitz Edelman & Dicker LLP
Two Houston Center
909 Fannin, Suite 3300
Houston, Texas 77010
(713) 353-2000
(713) 785-7780 (FAX)

                                             /s/ Matthew R. Beatty
                                         Matthew R. Beatty
                                         David A. Posinelli




                                              -3-